Order entered September 17, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00649-CV

                       IN THE INTEREST OF A.B., A MINOR CHILD

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JC 17-00525-W

                                            ORDER
       The reporter’s record in this case was filed on July 10, 2018. However, the reporter’s

record does not include any of the trial exhibits. The record reflects appellant Dorian Bryant is

indigent and entitled to proceed without payment of costs.

       Because this is a parental termination case, we remind both Judge Andrea Martin and

Court Reporter Marty Grant that it is the responsibility of the Court Reporter to prepare, certify,

and timely file the reporter’s record and that Judge Martin must direct Marty Grant to

immediately commence the supplementation of the reporter’s record. Judge Martin must arrange

a substitute reporter if necessary. TEX. R. APP. P. 28.4(b)(1).

       Accordingly, this Court ORDERS Court Reporter Marty Grant to file, on or before

SEPTEMBER 24, 2018, a supplemental reporter’s record containing State’s Exhibits 1, 2, 3, 4,

and any other exhibits admitted at trial. See TEX. R. APP. P. 34.6(d), 35.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to:
Honorable Andrea Martin
Presiding Judge of the 304th Judicial District Court

Marty Grant
Official Court Reporter, 304th Judicial District Court

All parties




                                             /s/       ELIZABETH LANG-MIERS
                                                       PRESIDING JUSTICE